Cole, J.
1. Redesiption: computationoftimo. I. At the common law, the rule as to computation of time was not uniform. In certain cases, the day of the act done, or happening of the event . . was vn,eluded / as where a sheriff was not to be called upon to return process after six months from the expiration of his office (King v. Adderly, Doug. 463, 2d ed.); in computing time from an act of bankruptcy; in the limitation of actions against the hundred upon the statute of hue and cry ; to prevent a descent from barring an entry (Co. Litt. 255, a) etc. But the more general rule was to exclude the day, although each case was made to depend upon the reason -of the thing, according to its circumstances. Lester v. Garland, 15 Vesey, 248. The American cases almost uniformly exclude the first day. Bigelow v. Willson, 1 Pick. 485; Sims v. Hampton, 1 Serg. and Rawle, 411; Rand v. Rand, 3 N. Hamp. 267; Priest v. Tarlton, Id. 93; Windser v. China, 4 Greenl. 304; Pease v. Norton, 6 Id. 233; Wheeler v. Bent, 4 Pick. 167; Synder v. Warren, 2 Cowen, 518; Ex parte Dean, Id. 605; Henry v. Jones, 8 Mass. 453; Portland Bank v. Maine Bank, 11 Id. 205; Hoffman v. Duel, 5 Johns. 232; Gillespie v. White, 16 Id. 117.
But, in our State, the manner of computing time has been regulated by statute (Code of 1851). “Sec. .2513. The mode of computing time is by excluding the first day and including the last, unless otherwise expressed.” Rev. 1860. “ Sec. 4121. Unless the terms, 1 clear days,’ *530are used, the mode of computing time is by excluding the first day and including the last.”
This last provision took effect September 1,1860. The provision as to redemption is as follows: “Seo. 3331 (1925). At the time of the sale, the sheriff shall give to the purchaser a certificate, * * * stating, that, unless redemption is made within, one yea/r thereafter, * * * he will be entitled to a deed. Seo. 3332 (1926). The defendant may redeem such property at any time within one yea/r from the day of sale.”
Under the Code of 1851, or the Revision of 1860, we are clear in the opinion, that the first, or day of sale, is to be excluded, and that the right of redemption, therefore, existed during the whole of the same day ot the succeeding year. The sale- being made on the 28th day of January, 1860, the right to redeem continued until the last moment of the 28th day of January, 1861. The redemption in this case was, therefore, in due time.
% — princimib-ageu®eat' II. As to the right of F. Semple to make the redemption. While it is true, as stated by counsel for appellant, that “ agency is generally a personal trust and confidence which cannot be delegated,” yet there is nothing in this case to show but that the agent Ratliff was authorized to effect the redemption through a a sub-agent. The ratification of the act of the sub-agent would tend to show that this was so. However this may be, the redemption effected by such sub-agent, under color of airthority, and whose act was ratified hy the principal, is good and sufficient as against the defendant Stewart. Blackwell on Tax Titles, 501, 501 and 505, and authorities cited.
Affirmed.